Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.
 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification, and for at least the reasons argued by Applicant in its remarks filed February 9, 2021, Examiner finds the claimed invention is patentably distinct from the prior art of record as disclosed in the final rejection issued November 9, 2020.  The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 8, and 15.
Zheng, Mori, Ishikura, Brewer, and Cho, as disclosed in the final office action issued November 9, 2020 do not anticipate or render obvious the combination 

For example, Zheng generally teaches at least first, second, and third monitors aligned along respective shared edges, where, when a mouse pointer on a first e.g. Figs. 2-3 and 10-19, where at least Figs. 17-19 show first, second, and third monitors respectively having aligned single shared edges).  However, Zheng does not teach use of colors assigned to other display screens as part of the display of the element at the location of the shared edge.  In addition, while Zheng generally teaches display of at least one element along at least one shared border edge when the mouse pointer approaches within proximity of that particular edge, Zheng is silent regarding third and fourth border edges and therefore does not teach that each of the first, second, third, and fourth border edges are caused to appear in assigned colors, in response to the mouse pointer approaching within predetermined proximity of the first shared border edge, including causing the first partitioned shared border edge  to appear in the first display screen with the second color assigned to the second display screen and the second partitioned border edge to appear in the first display screen with the third color assigned to the third display screen.

Mori teaches assigning colors to monitors in a multiple monitor display configuration including a primary and a secondary monitor, where a mark window is displayed along a shared edge between the monitors in a color (e.g. as shown in Fig. 6).  However, Mori's mark windows are displayed in the colors assigned to each respective monitor, as opposed to being displayed in colors assigned to the other monitor which shares the shared edge (e.g. as shown in Fig. 17A-B).  In addition, in Mori, the mark window is initially displayed on the screen and then removed/hidden e.g. paragraph 0086), instead of being displayed in response to the mouse pointer moving within the vicinity of the screen edge.  Moreover, Mori does not teach displaying second, third, and fourth border edges of the display screen in assigned colors.  For example, although Mori generally teaches utilizing three displays (e.g. paragraphs 0021, 0181), it does not explicitly disclose that a third color assigned to a third display screen within a third monitor is displayed in a second partitioned shared border edge in the first display screen, and further does not teach that it would be displayed in response to a mouse pointer approaching within a predetermined proximity of a first shared border edge.  Mori is also silent with regard to displaying third and fourth border edges in any assigned color at all, much less in response to a mouse pointer approaching within a predetermined proximity of a first shared border edge.

Ishikura teaches providing, on each of a plurality of display apparatuses positioned in a layout relative to one another, a plurality of display areas which correspond on a one-to-one basis to other displays, where each display area includes characters or other appropriate markings to indicate which icon display area corresponds to which display apparatus, and where moving the mouse cursor into a given display area will cause the cursor to be moved/switched to the display apparatus which corresponds to the display area (e.g. as shown in Figs. 3-8).  However, Ishikura apparently teaches that the display areas are always displayed, and only appears to teach, for each display apparatus, two edges which are displayed on the screen.  Therefore, while Ishikura may teach partitioning first and 

Brewer teaches displaying penetrable portions of a screen border in a first color and displaying impenetrable portions in a different color, where the user can designate colors for displaying around the border and which portions of the screen are impenetrable (e.g. as shown in Fig. 3 and described in col. 7 lines 7-9 and 17-29).  However, Brewer teaches displaying a pointer and display borders within a single screen environment to solve problems associated with screen-wrapping of mouse pointers (e.g. col. 3 lines 6-12) and does not teach utilizing the various border colorings and designations in a multi-monitor environment, where each monitor has an assigned color, and the assigned colors of the other monitors are displayed along edges associated with them on a monitor in which the mouse pointer is currently positioned.  Brewer also apparently teaches that the displayed border and 

Thus for at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEREMY L STANLEY/Examiner, Art Unit 2179